ORDER
PER CURIAM.
Mother appeals from the judgment of the Circuit Court of Clay County, Family Court Division, terminating her parental rights to daughters, A.N.M. and H.M.M., and son, D.M.M. Mother raises three points on appeal. In her points on appeal, Mother argues the family court erred in terminating her parental rights because there was insufficient evidence to support *541the conclusion that it was in the children’s best interests to terminate in that: (1) all the evidence before the family court established that Mother had maintained continuous contact with her children; (2) there was no evidence that Mother had the ability to financially support her children, but failed to do so; and (3) there was insufficient evidence to support the finding that it was not likely that the provision of additional services would bring about lasting parental adjustment enabling the children to return to Mother’s custody.
Affirmed. Rule 84.16(b).